AFTER REMAND FROM ALABAMA SUPREME COURT
ROBERT P. BRADLEY, Retired Appellate Judge.
The judgment of this court was reversed on September 23, 1988 by the Supreme Court of Alabama and the cause remanded to this court for further proceedings, 540 So.2d 65.
After further consideration and in accordance with the opinion of the supreme court, the judgment of the trial court is affirmed.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED ON REMAND.
HOLMES, P.J., and INGRAM, J., concur.
ROBERTSON, J., not sitting.